      Case 1:20-cr-00063-PGG Document 46 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
                                   :
UNITED STATES OF AMERICA           :               ORDER
                                   :
     - v. -                        :               20 Cr. 63 (PGG)
                                   :
JOSE A. BRITO,                     :
                                   :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -X

          WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

October 30, 2020;

          WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

          WHEREAS, upon review of that transcript, this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea;
         Case 1:20-cr-00063-PGG Document 46 Filed 01/07/21 Page 2 of 2




             IT IS HEREBY ORDERED that the defendant’s guilty plea

is accepted.

Dated:      New York, New York
            Dated:
            January 7, 2021

                                    SO ORDERED:


                                    ______________________________
                                    HONORABLE PAUL G. GARDEPHE
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                       2
